If the action of the defendant took the water away from the springs, after it had reached there, after it had become part of an open, running stream, then this action would lie. (Rawstron
v. Taylor, 33 Eng. L.  Eq., 428; Broadbent v. Ramsbotham,
34 id., 553; Chasemore v. Richards, 7 House of Lords Cases, 349; Pixley v. Clark, 35 N.Y., 520; Goodale v. Tuttle,
29 id., 459; Ellis v. Duncan., 21 Barb., 230, affirmed in this court, but not reported.)
But if it merely prevent the water from reaching the spring or open, running stream, by intercepting its percolation or underground currents, by digging a well upon the defendant's own land, for the use of his family and stock, this action will not lie. The law is settled in that way, both here and in England. (See same cases.)
The facts in this case, as found by the justice who tried it, do not show that the water has been taken away from the spring or running surface stream after it had reached there. On the contrary, the inference from his findings would rather seem the other way. Nor is there any request to find otherwise, nor any exception on that point.
Every inference and presumption that can be reasonably entertained must be indulged in favor of affirming a judgment. It is a well-settled rule that the party who alleges error must show it. *Page 364 
The doctrine of lateral support of adjoining land, cannot aid the plaintiffs' case. I do not think it has any application to the facts as found.
It may well be that the plaintiffs have been injured, legally injured, by the acts of the defendant. But the facts as found do not make it appear. In the absence of any request to find, or exception to refusal to find, other facts, we cannot consider the evidence with a view to decide whether other facts may not be regarded as sufficiently proved.
All concurring.
Judgment affirmed.